Exhibit 10.6

 

INVESTMENT MANAGEMENT AGREEMENT

 

AGREEMENT made as of this 27th day of September, 2010, by and between Nuveen
Diversified Commodity Fund, a Delaware statutory trust (the “Fund”), and Nuveen
Commodities Asset Management, LLC, a Delaware limited liability company (the
“Manager”).

 

W I T N E S S E T H

 

In consideration of the mutual covenants hereinafter contained, it is hereby
agreed by and between the parties hereto as follows:

 

1.                                       Pursuant to the Amended and Restated
Trust Agreement of the Fund dated February 26, 2010, as amended from time to
time (the “Trust Agreement”), the Trust is managed by the Manager, and the
conduct of the Trust’s business is controlled and conducted solely by the
Manager (subject to certain limited powers and authority accorded to the
Resident Delaware Trustee and to the Board of Trustees).  The terms and
provisions of the Trust Agreement with respect to the rights and obligations of
the Manager are hereby incorporated herein, including, without limitation,
Section 4.5 thereof regarding limitation of liability and Section 4.7 thereof
regarding indemnification.

 

In addition to and not in limitation of any rights and powers conferred by law
or other provisions of the Trust Agreement, the Fund hereby appoints the
Manager, and the Manager hereby accepts such appointment, to act as the
commodity pool operator for, and to manage the investment and reinvestment of
the assets of, the Fund in accordance with the Fund’s investment objective and
policies and limitations, and to administer the Fund’s affairs for the period
and upon the terms herein set forth.  The Manager’s responsibilities shall
include, without limitation, (i) determining the Fund’s overall investment
strategy, (ii) implementing the Fund’s investment strategy pursuant to the
provisions herein, (iii) managing the Fund’s business affairs, and
(iv) providing certain clerical, bookkeeping and other administrative services
for the Fund.

 

The investment of the Fund’s assets shall be subject to (i) the Fund’s policies,
restrictions and limitations with respect to investments as set forth in the
Fund’s registration statement on Form S-1 as declared effective by the United
States Securities and Exchange Commission (the “Registration Statement”), as
such policies, restrictions and limitations may, from time to time, be amended,
and (ii) all applicable provisions of state or federal law and any
self-regulatory organization to which the Manager is subject, including but not
limited to, the regulations of the Securities and Exchange Commission, the
Commodity Futures Trading Commission and the National Futures Association
relating to the management of public commodity pools.  The Manager may change,
or temporarily deviate from, the Fund’s investment strategy and the manner in
which the strategy is implemented if the Manager determines that it is in the
best interest of the Fund’s shareholders to do so based on existing market
conditions or otherwise.

 

The Manager may delegate the above duties for all or a portion of the Fund’s
assets to one or more trading advisors it reasonably deems experienced and
qualified on such written terms and conditions as the Manager deems appropriate;
provided, however, that the Manager shall be responsible for ongoing monitoring
of any such subadvisor in order to assess performance and the potential need to

 

--------------------------------------------------------------------------------


 

modify the Fund’s investment strategy or change subadvisors.  Such delegation
may be made to one or more registered commodity trading advisors and registered
investment advisers who shall act as subadvisors to the Fund as described in the
Registration Statement and in accordance with the applicable sub-advisory
agreement.  Any such delegation of duties shall be by a written agreement.  Such
agreement shall require each and every subadvisor to act in accordance with the
Registration Statement and all applicable provisions of state or federal law.

 

2.                                       For the services and facilities
described in Section l, the Fund will pay to the Manager an annual investment
management fee based on the Fund’s average daily net assets (total assets of the
Fund, minus the sum of its accrued liabilities) calculated as follows:

 

Average Daily Net Assets

 

Annual Management Fee

 

 

 

 

 

Up to $500 million

 

1.250

%

$500 million to $1 billion

 

1.225

%

$1 billion to $1.5 billion

 

1.200

%

$1.5 billion to $2 billion

 

1.175

%

Over $2 billion

 

1.150

%

 

The management fee shall accrue on each calendar day, and shall be payable
monthly on the first business day of the next succeeding calendar month.  The
daily fee accrual shall be computed by multiplying the fraction of one divided
by the number of days in the calendar year by the applicable annual rate of fee,
and multiplying this product by the net assets of the Fund (not reduced by its
cash reserves) as of the close of business on the last preceding business day on
which the Fund’s net asset value was determined.  The Fund’s net asset value for
this purpose shall be calculated as provided in the Fund’s prospectus then in
effect.

 

For the month and year in which this Agreement becomes effective or terminates,
there shall be an appropriate proration on the basis of the number of days that
this Agreement shall have been in effect during the month and year,
respectively.  The services of the Manager to the Fund under this Agreement are
not to be deemed exclusive, and the Manager shall be free to render similar
services or other services to others so long as its services hereunder are not
impaired thereby.

 

3.                                       This Agreement shall continue in effect
unless and until terminated as hereinafter provided.  This Agreement shall
automatically terminate without the payment of any penalty by the Fund or by the
Manager in the event of (i) the Manager’s withdrawal as manager of the Fund
pursuant to Section 4.10 of the Trust Agreement, (ii) the Manager’s removal as
manager of the Fund for cause pursuant to Section 5.2(e) of the Trust Agreement,
(iii) the removal of the Manager by a majority vote of the shareholders of the
fund pursuant to Section 8.3(c) of the Trust Agreement, and (iv) the filing of a
certificate of dissolution or cancellation of the Manager’s certificate of
formation upon the expiration of ninety (90)days after the date of notice to the
Manager without a reinstatement of its certificate of formation.  The
termination of this Agreement shall not affect the right of the Manager to
receive payments on any unpaid balance of the compensation, described in
Section 2, earned prior to such termination.

 

4.                                       If any provision of this Agreement
shall be held or made invalid by a court decision, statute,

 

2

--------------------------------------------------------------------------------


 

rule, or otherwise, the remainder shall not be thereby affected.

 

5.                                       Any notice under this Agreement shall
be in writing, addressed and delivered or mailed, postage prepaid, to the other
party at such address as such other party may designate for receipt of such
notice.

 

6.                                       This Agreement shall be construed in
accordance with the laws of the State of Delaware without reference to its
conflicts of law principles.

 

7.                                       This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but
such counterparts shall, together, constitute only one instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Fund and the Manager have caused this Agreement to be
executed on the day and year above written.

 

 

 

NUVEEN DIVERSIFIED COMMODITY FUND, a Delaware statutory trust

 

 

 

 

 

 

By: NUVEEN COMMODITIES ASSET MANAGEMENT, LLC, its Manager

 

 

 

 

 

 

By:

/s/ Gifford R. Zimmerman

 

 

 

Name: Gifford R. Zimmerman

 

 

 

Title: Chief Administrative Officer

 

 

 

 

 

 

Attest:

/s/ Christopher M. Rohrbacher

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

NUVEEN COMMODITIES ASSET MANAGEMENT, LLC

 

 

 

 

 

 

 

 

By:

/s/ Gifford R. Zimmerman

 

 

Name: Gifford R. Zimmerman

 

 

Title: Chief Administrative Officer

 

 

 

 

 

 

Attest:

/s/ Christopher M. Rohrbacher

 

 

 

Assistant Secretary

 

 

 

4

--------------------------------------------------------------------------------